Exhibit 10.16






WAIVER AND FIFTH AMENDMENT


THIS WAIVER AND FIFTH AMENDMENT (this “Amendment”) dated as of July 19, 2016 to
the Credit Agreement referenced below is by and among COMSCORE, INC., a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”).


W I T N E S S E T H


WHEREAS, a revolving credit facility has been extended to the Borrower pursuant
to the Credit Agreement (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”) dated as of September 26,
2013 among the Borrower, the Guarantors identified therein, the Lenders
identified therein and the Administrative Agent;


WHEREAS, the Borrower has failed to comply with Sections 7.01(a), 7.01(b),
7.02(a), 7.02(b) and 7.02(d) of the Credit Agreement with respect to the fiscal
year ending December 31, 2015 and the fiscal quarter ending March 31, 2016 by
failing to deliver the financial statements required by Section 7.01(a) or
7.01(b) of the Credit Agreement and the related certificates required by
Sections 7.02(a), (b) and (d) of the Credit Agreement, within the time periods
permitted in the Credit Agreement (as amended by the Waiver and Third Amendment
to the Credit Agreement and further amended by the Waiver and Fourth Amendment
to the Credit Agreement)(together with any other breaches of representations,
warranties or covenants caused exclusively as a result of the Borrower not
timely filing financial
reporting documents with respect to the fiscal year ending December 31, 2015 and
the fiscal quarter ending March 31, 2016, the “Existing Events of Default”),
which failures constitute Events of Default under Section 9.01(b)(i) of the
Credit Agreement;


WHEREAS, the Borrower has requested that the Required Lenders (a) waive the
Existing Events of Default and (b) agree to certain modifications to the Credit
Agreement; and


WHEREAS, the Administrative Agent and the Required Lenders are willing to waive
the Existing Events of Default and make such amendments to the Credit Agreement
upon the terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.


2. Waiver. The Required Lenders hereby waive the Existing Events of Default. The
foregoing waiver is a one-time waiver and applies only to the Existing Events of
Default and shall not relieve the Borrower of its obligation to deliver the
financial statements required by Section 7.01(a) or 7.01(b) of the Credit
Agreement or the certificates required under Section 7.02(a), (b) or (d) of the
Credit Agreement, in accordance with the Credit Agreement as amended hereby.


3. Amendments. The Credit Agreement is amended as follows:


3.1 Section 7.01(a) is hereby amended to read:


CHAR1\1476507v1 2


(a) as soon as available, but in any event, (i) within one hundred twenty (120)
days after the Third Amendment Effective Date, for the fiscal year ending
December 31, 2015, and (ii) within one hundred twenty days after the end of each
fiscal year of the Borrower (or, if earlier, 15 days after the date required to
be filed with the
SEC (without giving effect to any extension permitted by the SEC)), commencing
with the fiscal year ending December 31, 2016, a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of Ernst & Young or another independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;





--------------------------------------------------------------------------------






3.2 Section 7.01(b) is hereby amended to read:


(a)
as soon as available, but in any event (i) within one hundred twenty (120) days
after the Third Amendment Effective Date, for the fiscal quarter ending March
31, 2016, and (ii) within forty-five days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower (or, if earlier, 5
days after the date required to be filed with the SEC (without giving effect to
any extension permitted by the SEC)), commencing with the fiscal quarter ending
June 30, 2016, a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal quarter, the related consolidated statements of
income or operations for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, and the related consolidated statements of
changes in shareholders’ equity and cash flows for the portion of the Borrower’s
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and



4. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon receipt by the Administrative Agent of this Amendment executed by the
Borrower, the Guarantors, the Required Lenders and the Administrative Agent.


5. Release. In consideration of the Lenders’ willingness to enter into this
Amendment, each of the Loan Parties hereby releases and forever discharges the
Administrative Agent, each Lender and each of their respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever arising out of or in relation to the Loans or
the Credit Agreement prior to the date hereof, including, without limitation,
all claims, demands, and causes of action for contribution and indemnity,
whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which each of the Loan Parties may have or claim to have against any
of the Lender Group.


6. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


7. Reaffirmation of Representations and Warranties; No Default. Each Loan Party
represents and warrants to the Administrative Agent and each Lender that after
giving effect to this Amendment (a) the representations and warranties of each
Loan Party contained in Article VI of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection with the Credit Agreement or any other Loan Document, are true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality, it shall be true and correct in all respects) on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (or, if such
representation or warranty is qualified by materiality, it shall be true and
correct in all respects), and (b) no Default exists.


8. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents.


9. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment shall in no manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.


10. FATCA. For purposes of determining withholding Taxes imposed under the
FATCA, from and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Obligations as not qualifying as a
"grandfathered obligation" within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


11. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.





--------------------------------------------------------------------------------






12. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.


13. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.




[SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first above written.
 
 
BORROWER:
COMSCORE, INC,

a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Chief Financial Officer & Treasurer


 
 
GUARANTORS:
CSWS, INC., a Virginia corporation



By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


COMSCORE BRAND AWARENESS, L.L.C.,
a Delaware limited liability company


By:     COMSCORE, INC., a Delaware corporation,
as sole member


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


CS WORLDNET US HOLDCO LLC,
a Delaware limited liability company


By:     CS WORLDNET HOLDING B.V.,
a Netherlands limited company, as managing member


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Director


CREATIVE KNOWLEDGE, INC., a Delaware corporation





--------------------------------------------------------------------------------






By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


MARKETSCORE, INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


[Signature Pages Continue]







--------------------------------------------------------------------------------





COMSCORE EUROPE, LLC, a Delaware limited liability company


By:     COMSCORE, INC., a Delaware corporation, as manager


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


FULL CIRCLE STUDIES, INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


CARMENERE HOLDING COMPANY, a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


VOICEFIVE, INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


TMRG, INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


COMSCORE INTERNATIONAL INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


PROXIMIX, LLC, a Delaware limited liability company
By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III





--------------------------------------------------------------------------------




Title: Treasurer


RENTRAK CORPORATION, an Oregon corporation
By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer












[Signature Pages Continue]





--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Angela Larkin
Name: Angela Larkin
Title: Assistant Vice President


 
 
LENDERS:
BANK OF AMERICA, N.A., 
as a Lender, L/C Issuer and Swing Line Lender



By: /s/ Michael D. Brannan
Name: Michael D. Brannan
Title: Sr. Vice President


PNC BANK, NATIONAL ASSOCIATION


By: /s/ Nancy Rosal Bonnell
Name: Nancy Rosal Bonnell
Title: Vice President


SILICON VALLEY BANK


By:/s/ Will Deevy
Name: Will Deevy
Title: Vice President


SUNTRUST BANK


By: /s/ Cynthia Burton
Name: Cynthia Burton
Title: Director







